          Case 1:20-cr-00066-AT Document 44 Filed 10/14/20 Page 1 of 1

                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: _________________
                                                                  DATE FILED: _10/14/2020____

              -against-
                                                                     20 Cr. 66 (AT)
JAYVON KEITT,
                                                                     ORDER
                               Defendant.
ANALISA TORRES, District Judge:

        The C.J.A. attorney Christopher Paul Madiou shall assume representation of Defendant,
Jayvon Keitt, in the above-captioned matter for the purpose of filing a motion for compassionate
release.

       SO ORDERED.

Dated: October 14, 2020
       New York, New York
